TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00468-CR


Brian Allen Lohman, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 50,614, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Appellant's motion to dismiss this appeal is granted.  See Tex. R. App. P. 42.2(a). 
The appeal is dismissed.



  
				Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   November 29, 2001
Do Not Publish